FILED
                            NOT FOR PUBLICATION                             JAN 02 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 12-50060

               Plaintiff - Appellee,             D.C. No. 2:95-cr-00595-SVW

  v.
                                                 MEMORANDUM *
JAIME CISNEROS,

               Defendant - Appellant.



                    Appeal from the United States District Court
                        for the Central District of California
                    Stephen V. Wilson, District Judge, Presiding

                           Submitted December 19, 2012 **

Before:        GOODWIN, WALLACE, and FISHER, Circuit Judges.

       Jaime Cisneros appeals from the district court’s judgment and challenges the

revocation of his supervised release and the 24-month sentence imposed upon

revocation. Pursuant to Anders v. California, 386 U.S. 738 (1967), Cisneros’s




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
counsel has filed a brief stating that there are no grounds for relief, along with a

motion to withdraw as counsel of record. We have provided Cisneros the

opportunity to file a pro se supplemental brief. No pro se supplemental brief or

answering brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80 (1988), discloses no arguable grounds for relief on direct appeal.

      Cisneros’s motion to expedite is DENIED AS MOOT.

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED.




                                           2                                     12-50060